Case: 21-11035     Document: 00516325894         Page: 1     Date Filed: 05/19/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                        May 19, 2022
                                  No. 21-11035                         Lyle W. Cayce
                                Summary Calendar                            Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Miguel Jesus Rodriguez-Villanueva,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 3:20-CR-555-1


   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          Miguel Jesus Rodriguez-Villanueva appeals the 21-month sentence
   imposed subsequent to his conviction for illegal reentry after having been
   previously removed, pursuant to 8 U.S.C. § 1326(a). His sole argument on




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-11035      Document: 00516325894           Page: 2   Date Filed: 05/19/2022




                                     No. 21-11035


   appeal is that we have jurisdiction to review the district court’s denial of his
   motion for a downward departure.
          Rodriguez-Villanueva concedes that the argument is foreclosed by
   United States v. Lucas, 516 F.3d 316, 350–51 (5th Cir. 2008), and United
   States v. Alaniz, 726 F.3d 586, 627 (5th Cir. 2013), but he wishes to preserve
   it for further review. The Government has moved, without opposition, for
   summary affirmance.
          There is nothing in the record to indicate that the district court
   erroneously believed that it did not have the authority to depart. See United
   States v. Fillmore, 889 F.3d 249, 255 (5th Cir. 2018). Therefore, we do not
   have jurisdiction to review the denial of the motion for a downward
   departure. See id. Accordingly, this appeal is DISMISSED for lack of
   jurisdiction. The motion for summary affirmance is DENIED.                 The
   Government’s alternative motion for an extension of time is, likewise,
   DENIED.




                                          2